EXHIBIT 10.3


RESTRICTED STOCK AWARD AGREEMENT


           This Restricted Stock Award Agreement is made as of <Date> between
BALLY TOTAL FITNESS HOLDING CORPORATION, a Delaware corporation (the Company),
and «Name», an employee of the Company or one or more of its Subsidiaries
(“Employee”).

           WHEREAS, the Company has heretofore adopted the 1996 Long-Term
Incentive Plan of Bally Total Fitness Holding Corporation, as amended, (the
“Plan”); and

           WHEREAS, it is a requirement of the Plan that a Restricted Stock
Award Agreement be executed to evidence the Restricted Stock Award granted to
Employee.

           NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the parties hereto
have agreed, and do hereby agree, as follows:

           1.   Grant of Award.   The Company hereby grants to Employee a
Restricted Stock Award of an aggregate of <<Shares>> shares of the common stock,
$.01 par value, of the Company (the “Shares”) on the terms and conditions set
forth herein.

           2.   Issuance of Shares.   As soon as reasonably practicable after
the payment by Employee of an amount equal to the aggregate par value of the
Shares issuable under the Restricted Stock Award and the delivery by Employee to
the Company of an executed stock power signed by Employee and suitable to the
Board, the Shares shall be issued in Employee’s name. Upon issuance of the
certificate or certificates for the Shares, Employee shall be a stockholder with
respect to the Shares and shall have all the rights of a stockholder with
respect to the Shares, including but not limited to, the right to vote the
Shares and to receive dividends and other distributions paid with respect to the
Shares. The certificate or certificates for the Shares, together with the
executed stock power shall be held by the Company in its control for the account
of Employee until the restrictions set forth in Section 3 of this Restricted
Stock Award Agreement lapse (at which time a certificate or certificates in
respect of the appropriate number of Shares shall be delivered to Employee) or,
if earlier, until the Shares are forfeited to the Company and canceled as
provided in Section 3 of this Restricted Stock Award Agreement.

           3.   Restrictions on Award.   The Restricted Stock Award shall be
subject to the following terms and conditions:


1





--------------------------------------------------------------------------------


             (a)   In the event Employee sells, exchanges, transfers, pledges,
hypothecates or otherwise disposes of (or purports or attempts to do any of the
foregoing) any or all of the Shares then held by the Company pursuant to Section
2 of this Restricted Stock Award Agreement (including any Shares issuable, but
not yet issued) with respect to which the restrictions set forth in this Section
3 have not lapsed in accordance with paragraph (c) below, then all of such
disposed (or purportedly disposed) Shares will be immediately forfeited to the
Company without notice and without consideration.


             (b)   If (i) the termination of Employee’s employment with the
Company and all Subsidiaries of the Company by the Company or any Subsidiary for
Cause occurs prior to May 16, 2007, or (ii) the termination of Employee’s
employment with the Company and all Subsidiaries of the Company by Employee
occurs prior to May 16, 2007, all of the Shares then held by the Company
pursuant to Section 2 of this Restricted Stock Award Agreement with respect to
which the restrictions set forth in this Section 3 have not lapsed in accordance
with paragraph (c) below will be immediately forfeited to the Company without
notice and without consideration. For the purposes of this Restricted Stock
Award Agreement, "Cause" shall (i) have the same meaning as Employee’s
employment agreement with the Company or a Subsidiary assigns to such term and
(ii), in the absence of such a written employment agreement, shall exclude the
Employee’s death or Employee having become "disabled" within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, and otherwise
shall be determined by the Committee and shall include, but not be limited to:


                       A.   Employee’s fraud or dishonesty;


                       B.   the willful and continued failure of Employee to
perform substantially Employee’s duties with the Company or its Subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness);


                       C.   the the willful engaging by Employee in illegal
conduct or gross misconduct which is injurious to the Company or its
Subsidiaries; or


                       D.   the Employee’s conviction (including a plea of nolo
contendere) of a felony or of a crime involving moral turpitude.


2





--------------------------------------------------------------------------------


             (c)   Subject to the restrictions set forth in subparagraph (b)
above, all restrictions set forth in this Section 3 shall lapse on, and a
certificate or certificates for those Shares that have not already been
distributed to Employee shall, subject to the provisions of Section 2 of this
Restricted Stock Award Agreement, be appropriately distributed to Employee as
soon as reasonably practicable after, the earlier of:


  (i)   four years from the date of issuance; ( MAY 15, 2007)


  (ii)   a Change in Control of the Company (as defined in the Plan)


  (iii)   Employee’s death


  or


  (iv)   Employee having become “disabled” within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.


             (d)   In the event Employee’s employment with the Company and all
Subsidiaries of the Company is terminated by the Company other than for Cause
prior to the projected vesting date, all restrictions shall be removed, and any
certificate or certificates for Shares held by the Company in respect of
Employee pursuant to Section 2 of this Restricted Stock Award Agreement shall be
delivered to Employee.


             (e)   Vesting accelerates upon attainment of both of the criteria
set forth below. The measurement period begins January 1, 2003 and the
attainment of the goals is cumulative from January 1, 2003 and measured
quarterly.


  Measurement % of Grant Accelerated


  1/3 1/3 1/3


  Cumulative Free Cash Flow (1) $25 million $50 million $100 million


  Cumulative EBITDA (2) $200 million $400 million $600 million


  (1)   Free cash flow is calculated by subtracting cash used in investing
activities from cash provided by operating activities, both as presented in the
Company’s quarterly and annual financial statements.


3





--------------------------------------------------------------------------------


  (2)   Cumulative EBITDA is calculated as the sum of operating income,
depreciation and amortization and finance charges earned, each as presented in
the Company’s quarterly and annual financial statements.


           4.   Taxes.   The Company shall have the right to deduct, from any
amounts payable at anytime to Employee, the amount of any taxes which the
Company is or will be required by law to withhold, as and when required by law,
with respect to the Shares received or to be received by Employee pursuant to
this Restricted Stock Award. The Company shall have the right to require a
person entitled to receive Shares pursuant to this Restricted Stock Award
Agreement to pay the Company the amount of any taxes which the Company is or
will be required to withhold with respect to such Shares before the certificate
or certificates for such Shares are delivered pursuant to the Restricted Stock
Award.

           5.   Delivery of Shares on Exercise.   Delivery of certificates for
Shares pursuant to this Restricted Stock Award may be postponed by the Company
for such period as may be required for it with reasonable diligence to comply
with any applicable requirements of any federal, state or local law or
regulation or any administrative or quasi-administrative requirement applicable
to the sale, issuance, distribution or delivery of such Shares. The Committee
may, in its sole discretion, require Employee to furnish the Company with
appropriate representations and a written investment letter prior to the
delivery of any Shares pursuant to this Restricted Stock Award.

           6.   Incorporation of Provisions of the Plan.   All of the provisions
of the Plan pursuant to which this Restricted Stock Award Agreement is granted
are hereby incorporated by reference and made a part hereof as if specifically
set forth herein, and to the extent of any conflict between this Restricted
Stock Award Agreement and the terms in the aforesaid Plan, the Plan shall
control. To the extent any capitalized terms are not otherwise defined herein,
they shall have the meaning set forth in the Plan.

           7.   Invalidity of Provisions.   The invalidity or unenforceability
of any provision of this Restricted Stock Award Agreement as a result of a
violation of any state or federal law, or of the rules or regulations of any
governmental regulatory body, or any securities exchange shall not affect the
validity or enforceability of the remainder of this Restricted Stock Award
Agreement.


4





--------------------------------------------------------------------------------


           8.   Waiver and Modification.   The provisions of this Restricted
Stock Award Agreement may not be waived or modified unless such waiver or
modification is in writing and signed by the parties hereto.

           9.   Interpretation.   All decisions or interpretations made by the
Committee with regard to any question arising under the Plan or this Restricted
Stock Award Agreement shall be binding and conclusive on the Company and
Employee.

           10.   Multiple Counterparts.   This Restricted Stock Award Agreement
may be signed in multiple counterparts, all of which taken together shall
constitute an original agreement. The execution by one party of any counterpart
shall be sufficient execution by that party, whether or not the same counterpart
has been executed by any other party.

           11.   Governing Law.   This Restricted Stock Award Agreement shall be
governed by the laws of the State of Delaware.

           IN WITNESS WHEREOF, the Company has caused this Restricted Stock
Award Agreement to be duly executed by its duly authorized officer, and Employee
has hereunto set his hand, all as of the day and year first above written.



  BALLY TOTAL FITNESS HOLDING
CORPORATION



  By:

--------------------------------------------------------------------------------

  Its: Senior Vice President



 

--------------------------------------------------------------------------------

Employee


5
